DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 04/22/2021. Presently, claims 1-9, 11-15, and 17-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0303263 to LeMay in view of US Patent Application Publication No. 2008/0153581 to Hedrick.
	With regard to claim 1, LeMay discloses an electronic gaming machine comprising: a processor (0091); and a memory device that stores a plurality of instructions (0091) that, when executed by the processor cause the processor to: responsive to determining, for a wireless communication protocol, a first wireless connection status between a mobile device the processor, cause an output device of the electronic gaming machine to output a first indication associated with the first wireless connection status between the mobile device and the processor (0036), responsive to determining, for the wireless communication protocol, a second wireless connection status between the mobile device and the processor, cause the output device of the electronic gaming machine to output  a second indication associated with the second wireless connection status between the mobile device and the processor the second wireless connection status being different from the first wireless connection status and the second indication being different from the first indication (0036), responsive to determining, for the wireless communication protocol, a third wireless connection status between the mobile device and the processor, cause the output device of the electronic gaming machine to output a third indication associated with the third wireless connection status between the mobile device and the processor, the third wireless connection status being different from the first wireless connection status and the second wireless connection status and the third indication being different from the first indication and the second indication ([0036] wherein it states, “can be used to indicate proper device pairing, secure communications and/or recognition and successful establishment of communications,” thus at the very least three things can be communicated and each would require three separate indications otherwise there would be confusion), responsive to determining, for the wireless communication protocol, a fourth wireless active or non-active communication session. For instance, the lighted bezel and/or audio feedback can be used to indicate proper device pairing, secure communications and/or recognition and successful establishment of communications,” (emphasis added). Each of the underlined items could be considered to be a separate status. In total here there are five underlined statuses. In the case that the last three are all subsets of “active” that still leaves the possibility of four separate statuses. While LeMay does not explicitly discuss four separate indications, this is addressed further below with Hedrick).
	Hedrick teaches the use of six different colors that can be used each in either a solid state or a flashing state ([0304] Table 3). Thus the combination of LeMay and Hedrick teaches responsive to determining a fourth wireless connection status between the mobile device and the processor, cause the output device of the electronic gaming machine to output a fourth wireless connection status between the mobile device and the processor, the fourth wireless connection status being different from the first wireless connection status, the second wireless connection status and the third wireless connection status and the fourth indication being different from the first indication the second indication and the third indication (LeMay at [0030], [0036]; Hedrick at [0304] Table 3).
Hedrick with that of LeMay so as to convey to the user a myriad (e.g. at least 12) different statuses to a user in a simple, yet effective manner.
	With regard to claim 2, the combination of LeMay and Hedrick teaches that the first indication associated with the first wireless connection status comprises a first color the second indication associated with the second wireless connection status comprises a second color different from the first color, the third indication associated with the third wireless connection status comprises a third color different from the first color and the second color, and the fourth indication associated with the fourth wireless connections status comprises a fourth color different from the first color, the second color and the third color (LeMay at [0030], [0036]; Hedrick at [0304] Table 3).
	With regard to claim 3, LeMay discloses that the first indication associated with the first wireless connection status comprises a first flashing state of the output device, the second indication associated with the second wireless connection status comprises a second flashing state of the output device different from the first flashing state of the output device, the third indication associated with the third wireless connection status comprises a third flashing state of the output device different from the first flashing state of the output device and the second flashing state of the output device, and the fourth indication associated with the fourth wireless connection status comprises a fourth flashing state of the output device different from the first flashing state of the output device, the second flashing state of the output device and the third flashing state of the output device (LeMay at [0030], [0036]; Hedrick at [0304] Table 3; wherein each of the six colors can all be flashing).
	With regard to claim 4, LeMay discloses that the first indication associated with the first wireless connection status comprises a first audio signal and the second indication associated with the second wireless connection status comprises a second audio signal, the third indication 
	With regard to claim 5, LeMay discloses that one of the first indication, the second indication, the third indication and the fourth indication is associated with an initiation of an establishment of the wireless connection between the mobile device and the processor (0036).
	With regard to claim 6, LeMay discloses that one of the first indication, the second indication, the third indication and the fourth indication is associated with a completion of an establishment of the wireless connection between the mobile device and the processor (0036).
	With regard to claim 7, LeMay discloses that one of the first indication, the second indication, the third indication and the fourth indication is associated with no wireless connection between the mobile device and the processor (0036).
	Claim 11 is a mirror of claim 1 and is rejected in like manner and LeMay further discloses it can be incorporated into a player tracking unit (0034).
	Claims 12 - 14 are mirrors of claims 2 - 4 and are rejected as above.
	With regard to claim 15, LeMay discloses that the first indication is associated with a status of one of: an initiation of an establishment of the wireless connection between the mobile device 
	Claim 17 is a mirror of claim 1 and is rejected in like manner.
	With regard to claims 18 and 19, the combination of LeMay and Hedrick teaches that the first wireless connection status and a second different wireless connection status is one of: a first and second color, a first and second flashing state of the output device and a first and second audio signal (LeMay at [0030], [0036]; Hedrick at [0304] Table 3).	
	Claim 20 is a mirror of claim 15 and is rejected in like manner.
Claims 1-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over LeMay in view of Hedrick and Schiewe.
	With regard to claim 1, the rejection of LeMay and Hedrick remains the same as above but for the question of whether there are three or four communication statuses noted in LeMay. If it is found that LeMay only has three statuses (i.e., “proper device pairing, secure communications and/or recognition and successful establishment of communications” and the active vs. non-active are separate altogether) then, Schiewe teaches a fourth wireless connection status for the wireless communication protocol ([0025] wherein a switch to an “unsecured” status and a “failed attempt to establish a wired connection” are both discussed and a notification is provided to a user regarding such). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the present application to combine the teachings of Schiewe with the disclosure of LeMay in order to alert a user of states that might be a concern to a user such as unsecure (being aware that 
	All other claims are rejected for the same reasoning as presented above.
	With regard to claims 8 and 9, LeMay is not explicitly clear about a failed connection and an unsecure wireless connection. However, Schiewe teaches that such states and known and that is advisable to alert a user of such states (0025). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the present application to combine the teachings of Schiewe with the disclosure of LeMay in order to alert a user of states that might be a concern to a user such as unsecure (being aware that transmission could be intercepted) and failed (i.e. you are no longer connected) so that a user is fully aware of what is happening with their data between their device and the gaming machine.
Response to Arguments
The rejection based upon 35 USC 112(b) has been withdrawn based upon Applicant’s amendment.
With regard to the prior art, Applicant argues, “LeMay does not include, for the wireless communication protocol, four different wireless connection statuses between the EGM and any mobile device,” (Arguments, page 11). However, the very next sentence states (with Examiner edits within brackets counting the number of statuses, “That is while LeMay employs status indication for communication interfaces to indicate an active communication session (e.g., a proper device pairing [1], a secure communication [2] or a successful establishment of communication [3]) or a non-active 4], LeMay does not employ additional status indicators different from the indicators employed to indicate an active or an [sic] non-active communication session,” (Arguments, page 11). Thus it appears that Applicant concedes that at the very least there are four different statuses that LeMay discloses. Applicant’s argument that LeMay only indicates two indications, that of “active” or “non-active” does not make sense in light of the explicit reading of LeMay which says, “the lighted bezel and/or audio feedback can be used to indicate proper device pairing, secure communications and/or recognition and successful establishment of communications,” ([0036] emphasis added). Further, earlier in [0036] it states, “The lighted bezel can be configured to change color, emit a particular lighting pattern or combinations, such as flashing or steady.” It then goes on and states that various colors can also be used. Thus together in combination with Hedrick if various statuses can be recognized and there are NUMEROUS different color patterns (as discussed above with Hedrick), and LeMay wants to “indicate” (as required by LeMay) various status connections, such a combination clearly reads on the claims.
Therefore, Applicant’s arguments are in no way found to be convincing and the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715